Case 1:21-cv-03258-JGK Document 19

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

GARY WARD,
Plaintiff,
- against -

THE AMERICAN EXPRESS COMPANY ETT
AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The American Express Company will move to compel arbitration

Filed 07/30/21 Page 1of1

Z21-cv-3258 (JGR)

ORDER

 

by September 3, 2021. The response is due September 20, 2021 and

the reply is due September 30, 2021.

SO ORDERED.

Dated: New York, New York
July 29, 2021

a

Qual, Mukey

* John G. Koeltl

United States District Judge

 

 

 

 

 

 

USDS SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #: _ _

DATE FILED: _.7/30/#0#\ _

 

 

 

 

 
